Citation Nr: 9918349	
Decision Date: 07/01/99    Archive Date: 07/15/99

DOCKET NO.  97-20 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for diplopia.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1948 to July 
1949.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


FINDING OF FACT

1. By rating decision of December 1962, entitlement to 
service connection for 
defective vision due to rubella was denied.  The veteran was 
notified of that determination and told of his appellate 
rights and proper procedure, but he did not file a timely 
notice of disagreement.

2. Evidence received since the December 1992 rating decision 
is not, by itself or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim of entitlement to service 
connection for diplopia.


CONCLUSIONS OF LAW

1. The December 1962 rating decision that denied entitlement 
to service 
connection for defective vision due to rubella is final.  
38 U.S.C.A. § 7105(c) (West 1991).

2. Evidence received subsequent to the December 1962 decision 
is not new and 
material, and the veteran's claim of entitlement to service 
connection for diplopia has not been reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156 (1998).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the claim file reveals that the veteran's claim 
of entitlement to service connection for diplopia was denied 
by rating decision in December 1962.  The rating decision 
denied the claim, finding that "the evidence of record 
including service treatment for Rubella is considered 
insufficient without resort to speculation for the purpose of 
granting service connection for diplopia."  In essence, the 
rating decision found that there was no evidence that the 
veteran's diplopia was linked to service or rubella.  The 
veteran was notified of that determination, but he did not 
file a timely notice of disagreement.  The December 1962 
decision thus became final.  38 U.S.C.A. § 7105(c).

Applicable law provides that a claim which is the subject of 
a prior final denial may nevertheless be reopened upon 
presentation of new and material evidence.  38 U.S.C.A. 
§ 5108.  When a veteran seeks to reopen a final decision 
based on new and material evidence, a three-step analysis 
must be applied.  Hodge v. West, 155 F.3d 1356 (Fed Cir. 
1998); Winters v. West, 12 Vet. App. 203 (1999); Elkins v. 
West, 12 Vet. App. 209 (1999).  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a).  Secondly, if new and material 
evidence has been presented, then immediately upon reopening 
the veteran's claim, the VA must determine whether the claim 
is well-grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 
8 Vet. App. 69, 75-76 (1995).  Third, if the claim is found 
to be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 
38 C.F.R. § 5107(a) has been met.

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the case.  38 C.F.R. § 3.156(a); see 
also Hodge, 155 at 1363. 

The Court has also held that in order to reopen a claim, 
there must be new and material evidence presented or secured 
"since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits."  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  Accordingly, in the present case the Board must 
determine whether new and material evidence has been received 
since the December 1962 rating decision that denied the 
veteran's claim.

The evidence that was of record at the time of the December 
1962 denial includes the veteran's service medical records, 
September 1962 statements from two private physicians and 
from a fellow serviceman, and a December 1962 VA examination 
report.  The veteran's service medical records show that the 
veteran was diagnosed with compound hyperopic astigmatism 
upon entrance to the service.  The records also show that the 
veteran did contract rubella while in service.  In February 
1949, the veteran reported to sick call with a rash over his 
trunk and face. The reports do not show any eye disorder at 
that time.  After the episode of rubella, the veteran 
reported to the eye clinic and was diagnosed with refractive 
error, but there was no complaint, treatment, or diagnosis of 
diplopia at that time.  Upon separation in July 1949, the 
veteran's vision was found to be 20/20 in the right eye and 
20/40 in the left eye and was corrected to 20/20 bilaterally.  
In September 1950, the veteran was called back for active 
duty.  However, upon examination, he was disqualified from 
extended active duty due to progressive diplopia.  

George N. Jessen, O. D. reports he had treated the veteran 
since December 1951 for complaints of double vision following 
the measles in 1948.  Dr. Halperin also wrote that he had 
treated the veteran for double vision since April 1950.  
Samuel A. La. Susa related in a letter that he entered 
service with the veteran;  that he recalled the veteran was 
treated for measles during service;  and that shortly after 
the episode of measles he suffered from double vision.  

At the VA examination, the veteran was diagnosed with left 
inferior rectus paresis with diplopia, cause undetermined.  
There was no mention in the examination report that double 
vision or diplopia is associated with or otherwise 
etiologically linked to rubella.  

Evidence of record since the December 1962 decision includes 
August 1985 to September 1992 records from University of 
Chicago Hospital, a September 1986 private physician 
statement, a December 1996 VA examination report, a December 
1997 veteran statement, and oral testimony received at 
hearings in August 1997 and May 1998.  The veteran reported 
diplopia since age 18 after rubella in outpatient treatment 
notes from the University of Chicago Hospital from March 1983 
to September 1992.  No etiology was provided.  Eugene R. 
Folk, M. D. wrote in September 1986 that diplopia had been 
present since age 18, two months after an episode of rubella.  
Dr. Folk diagnosed the veteran with "horror fusionis", that 
his eyes are unable to fuse and when they get close to their 
angle they get constant diplopia.  

The veteran underwent a VA examination in October 1996 where 
the examiner found constant diplopia, present at all 
distances.  The diplopia was not correctable with the use of 
prisms.  The examiner diagnosed the veteran with bilateral 
diplopia.

In the veteran's statements and oral testimony, the veteran 
has reiterated that he believes that his diplopia is a direct 
result of his episode of rubella while in service.  He 
clearly indicated that he did not have double vision prior to 
contracting rubella and that he has continued to suffer the 
consequences of his eye disorder since recovering from 
rubella.

The evidence presented subsequent to the December 1962 denial 
by itself or in connection with the evidence previously 
considered is not so significant that it must be considered 
to decide fairly the merits of the claim.  The new evidence 
merely notes that the veteran has a current diagnosis of 
diplopia and that the treatment began after the rubella 
episode.  However, there is no medical evidence that the 
rubella caused diplopia or that the two are otherwise tied to 
each other.

  Dr. Folk's report in 1986 comes the closest to constituting 
new and material evidence as defined by the Court.  However, 
it is readily apparent that Dr. Folk was merely relating 
history as given to him by the veteran when he said that the 
veteran had had diplopia since age 18 , two months after an 
episode of rubella.  Information recorded by a medical 
examiner, unenhanced by any additional medical comment, is 
not competent medical evidence required to well ground a 
claim.  LeShore v. Brown, 8 Vet.App406 (1995).  Admittedly 
that case dealt with whether a claim was well grounded, not 
with the question of new and material evidence, and the two 
are separate matters.  Still, Dr. Folk was merely repeating 
what the veteran had asserted numerous times earlier, 
including in evidentiary material considered by the RO in 
1962 when his claim was initially denied.  The history as 
related by the veteran has been considered and found 
unsupported in 1962.  Dr. Folk's report would have been new 
and material, if he (or any other medical professional) had 
linked the rubella with the subsequent diplopia 
etiologically.

In sum, the newly received evidence either duplicates 
evidence, including medical history and assertions, already 
of record or documents treatment received for diplopia since 
service.  Therefore, the evidence is not new and material and 
the claim is not reopened.

The law provides that, with respect to questions involving 
diagnosis or medical causation, credible medical evidence is 
required.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  
Thus, the veteran's statements that his current diplopia is 
related to his rubella in service do not establish a medical 
nexus, see Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992) (holding that lay persons are not competent to offer 
medical opinions), nor do they provide a sufficient basis for 
reopening the previously disallowed claim.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1995) (holding that where 
resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).


ORDER

Absent new and material evidence, the veteran's claim is not 
reopened.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

